NO. 12-05-00192-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

§ 

IN RE: THE STATE OF TEXAS                      §     ORIGINAL PROCEEDING

§





MEMORANDUM OPINION
            On October 12, 2005, this Court delivered an opinion conditionally granting the petition for
writ of mandamus filed by the State of Texas as relator.  That opinion ordered the Honorable Clay
Gossett, respondent, to vacate his order dated March 3, 2004 granting a petition for bill of review
filed by Frank Stewart, real party in interest, and reinstate the amended forfeiture orders dated
February 11, 2003 and March 25, 2003. Subsequently, on October 28, 2005, Judge Gossett signed
an Order complying with this Court’s order and opinion of October 12, 2005.
            All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this
original proceeding is dismissed.
                                                                                                     DIANE DEVASTO 
                                                                                                             Justice

Opinion delivered October 31, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(PUBLISH)